IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-90,448-01 & WR-90,448-02


                 EX PARTE GEORGE MICHAEL BARGAS JR., Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. 1045924-A & 1045925-A IN THE 177TH DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of two offenses of aggravated sexual assault of a child and sentenced

to imprisonment. The Fourteenth Court of Appeals affirmed his convictions. Bargas v. State, 252
S.W.3d 876 (Tex. App—Houston [14thDist.] 2008). Applicant filed these applications for writs of

habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends, inter alia, that appellate counsel failed to timely inform him that his

convictions had been affirmed by the appellate court and that he had a right to seek discretionary

review in this Court. Based on the record, the trial court has determined that appellate counsel’s

performance was deficient and that Applicant would have timely filed a petition for discretionary
                                                                                                   2

review but for counsel’s deficient performance. Relief is granted. Ex parte Wilson, 956 S.W.2d 25

(Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex. Crim. App. 2005).

       Applicant may file out-of-time petitions for discretionary review of the judgments of the

Fourteenth Court of Appeals in cause numbers 14-06-00795-CR and 14-06-00797-CR. Should

Applicant decide to file petitions for discretionary review, he must file them with this Court within

thirty days from the date of this Court’s mandate. Any other claims are dismissed. Ex parte Torres,

943 S.W.2d 469, 474 (Tex. Crim. App. 1997).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     October 21, 2020
Do not publish